Citation Nr: 9909838	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-20 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left humerus fracture, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted the veteran a 20 percent 
evaluation for residuals of a left humerus fracture.  A later 
rating decision in June 1998 increased the evaluation to 30 
percent.  The Board remanded this case to the RO for further 
development in December 1997.  Subsequently, having complied 
with the instructions on REMAND, the RO returned the case to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's residuals of a left humerus fracture are 
characteristic of functional loss due to pain, limited 
motion, incoordination, and weakness of the left elbow and 
forearm.

3.  The veteran's residuals of a left humerus fracture also 
more nearly approximate limitation of motion of the arm at 
the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left humerus fracture have not been met.  
38 U.S.C.A. § § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5206 (1998).

2.  The criteria for a separate evaluation of 20 percent for 
a disorder characterized by limitation of motion of the left 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The record shows that the RO granted service connection for 
residuals of a left humerus fracture and assigned a 20 
percent evaluation effective from November 1994.  The RO made 
this determination based upon service medical records which 
showed that the veteran sustained a fracture of the left arm 
due to a motor vehicle accident while in service.  The 
separation examination noted that the veteran's left arm 
showed a bowing deformity and that the left elbow had slight 
limitation of flexion.  The RO also considered a VA 
examination performed in December 1994 which found a 
considerable residual deformity of the left humerus with 
elbow flexion to 90 degrees and supination to 40 degrees.  An 
x-ray at the time revealed an old healed fracture between the 
middle and lower third of the humerus which was united with 
angulation.  The angle was described as concave backwards and 
at the ulnar side.  A subsequently received extract of 
records from the Officer of the Surgeon General indicates 
that the veteran was hospitalized in May 1954 for a simple, 
comminuted fracture of the humerus with no nerve of artery 
involvement, with treatment consisting of a closed reduction 
of the fracture without traction.

The veteran was afforded a VA bones and joint examination in 
July 1997.  The veteran complained of pain, weakness, 
stiffness, and abnormal motion of the left arm.  He reported 
that he had difficulty eating and lifting with his left arm, 
and that the discomfort increased with activity.  The 
examiner noted that there was objective evidence of swelling 
over the anterior left humerus of approximately 3 inches by 2 
inches; this area was mildly tender to palpation.  There was 
no erythema and the area appeared to be firm on palpation and 
protruding from the anterior humerus.  There were multiple 
linear, well-healed scars in the skin over the anterior left 
upper arm, as well as multiple muscular fasciculations in the 
left upper arm.  The examiner noted that the swelling, which 
was observed over the left humerus, did not involve the elbow 
or the shoulder joints.

On joints examination, the veteran reported discomfort on 
palpation of the left humerus; however, the examiner noted 
that there was no discomfort with palpation of the left 
shoulder or left elbow joints.  Examination of the shoulder 
revealed no swelling or erythema as well as no fluid in the 
joint.  Range of motion for shoulder forward flexion was 
measured to 150 degrees, abduction to 110 degrees, and 
internal rotation to 45 degrees, with discomfort at the 
extreme of each of these ranges.  Range of motion for elbow 
flexion was measured to 95 degrees, with normal supination 
and pronation of the forearm.  There was no erythema or 
swelling of the elbow and the elbow joint was nontender to 
palpation.  It appeared to the examiner that the decreased 
ranges of motion in the left upper extremity all involved the 
musculature and/or the palpable mass present in the anterior 
aspect of the humerus.  The x-ray report apparently showed a 
normal healing of an old fracture with soft tissue density in 
the upper arm.  The examiner opined that the veteran's 
current symptomatology may not be directly related to the 
fracture of the left humerus.  The veteran was diagnosed with 
status post left humerus fracture with functional impairment 
to include discomfort and decreased range of motion.

The veteran underwent another VA examination in May 1998.  
The veteran complained of pain, stiffness, swelling, 
fatigability, muscle twitching, and diminished endurance and 
range of motion in his left arm.  He reported that he was 
right-handed.  On examination, there was no evidence of 
nonunion, loose motion or false joint.  There was no 
palpatory tenderness, drainage, edema, redness or heat noted.  
There was evidence of angulation, described as five degrees 
of a lateral posterior bowing deformity, and a shortening of 
the left humerus.  The left humerus measured approximately 
one centimeter shorter than the right.  The left brachial and 
triceps muscles were quite hard with a texture of 
calcification and the multiple linear scars of the left upper 
arm were well healed.

Range of motion for left shoulder flexion was measured to 140 
degrees, extension to 15 degrees, abduction to 80 degrees, 
adduction to 40 degrees, internal rotation to 60 degrees, and 
external rotation to 50 degrees.  Range of motion for left 
elbow flexion was measured to 95 degrees.  The left elbow 
lacked 4 degrees to neutral extension or, in other words, 
there was a 4 degree flexion contracture.  Supination was to 
60 degrees, and pronation to 80 degrees.  Active range of 
motion equaled passive range of motion for all measurements.

There was a one centimeter diminished circumference of the 
left upper arm compared to the right upper arm.  The examiner 
noted that the left shoulder and the left elbow showed no 
evidence of synovitis, crepitus or swelling.  There was a 2.5 
by 2.5 centimeter pedunculated soft tissue mass over the left 
posterior deltoid area.  The left upper extremity showed a 
grade 4/5 diminished strength for the left upper extremity, 
including flexion, extension, and all motions of the left 
shoulder.  The veteran was able to make full fists 
bilaterally with full fingering and full thumb opposition.  
There was mild left triceps atrophy compared to the right, 
and when utilizing the left upper extremity for reaching, 
internal and external rotation, abduction and above shoulder 
activities, the veteran contorted his body somewhat to 
utilize the shoulder to its best capabilities.

No history of dislocation or recurrent subluxation of the 
left shoulder or elbow was provided.  The examiner related 
the obvious limitation of use of the left upper extremity to 
the veteran's service-connected left humeral fracture.  
Additionally, the examiner indicated that the veteran had 
weakness, fatigability, difficulty with coordination and 
pain, but there appeared to be no significant change in the 
range of motion with the pain episodes as the pain was 
generally confined to the mid-humeral area on the left.  The 
examiner opined that the veteran's left shoulder and left 
elbow findings related to the left humeral fracture because 
the left humeral fracture healed in a bowed position and it 
appeared to have healed with calcified muscle surrounding 
that area which would cause abnormal mechanics of the 
shoulder and the elbow joint.

Based upon this examination, the RO awarded a 30 percent 
evaluation for residuals of a left humerus fracture effective 
from November 1994.  The RO explained that 20 percent was 
granted for flexion of the of the forearm limited to 90 
degrees and an additional 10 percent granted specifically due 
to weakened movement, excess fatigability or incoordination 
and for pain which could significantly limit functional 
ability during flare-ups or repeated use of the arm.

The evidence of record shows that the veteran is right 
handed, so impairment of his left humerus is rated as 
impairment of the minor or nondominant upper extremity.  The 
veteran's residuals of left humerus fracture have been 
awarded a 30 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5206 (1998).  Under this 
Diagnostic Code, limitation of flexion of the forearm to 90 
degrees is rated at 20 percent for both the major and minor 
extremities.  Limitation of flexion of the forearm to 70 
degrees is rated at 20 percent for the minor extremity and 30 
percent for the major extremity.  A higher rating of 30 
percent for the minor extremity and 40 percent for the major 
extremity requires limitation to 55 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (1998).  Pursuant to the rating 
schedule, normal elbow flexion is contemplated at 145 
degrees.  38 C.F.R. § 4.71, Plate I (1998).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 (1998), the VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 
(1998).

Based upon the above findings, the Board concludes that the 
evidence supports no more than a 30 percent evaluation for 
residuals of a left humerus fracture manifested by impairment 
of the elbow and forearm.  The veteran's left elbow flexion 
was measured to 95 degrees at both VA examinations.  This 
range of motion would normally permit no more than a 20 
percent evaluation under Diagnostic Code 5206.  However, the 
RO properly considered the requirements of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 (1998) in granting the veteran an additional 
10 percent.  The most recent VA examination clearly showed 
weakness, incoordination, and pain on movement.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the arm which, when coupled with the additional 
10 percent disability evaluation, would afford the veteran a 
higher evaluation for impairment of his left elbow and 
forearm.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The veteran's left arm disability may also be rated under 
Diagnostic Code 5213, impairment of supination or pronation, 
which provides for a 30 percent disability evaluation for 
loss of supination and pronation due to bone fusion with the 
hand fixed in supination or hyperpronation.  38 C.F.R. § 
4.71a, Diagnostic Code 5213 (1998).  However, as set forth 
above, such symptomatology has not been demonstrated and 
consequently, Diagnostic Code 5213 is not for application. 

The veteran's left arm disability may also be rated under 
Diagnostic Code 5202, other impairment of the humerus.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (1998).  VA 
examination, however, has not revealed the presence of either 
fibrous union of the humerus, nonunion of the humerus (false 
flail joint) or loss of head of the humerus (flail shoulder).  
In fact, on VA examination in May 1998, the examiner 
indicated that the there was no evidence of nonunion, loose 
motion or false joint.  Thus, a higher disability evaluation 
is not warranted under Diagnostic Code 5202.  Further, there 
is no evidence of ankylosis of the elbow or impairment of the 
flail joint.  Consequently, Diagnostic Codes 5205 and 5209 
are not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5209 (1998).

However, the Board notes that in the May 1998 VA examination, 
the examiner found that the veteran's left shoulder 
disability, and specifically limitation of motion of that 
joint, was due to the service-connected left humerus 
fracture.  However, no determination was made by the RO as to 
whether the veteran is entitled to a separate disability 
evaluation for the impairment of his left shoulder.  
Symptomatology associated with a veteran's service-connected 
disability should be rated separately unless it constitutes 
the same disability or the same manifestation.  In other 
words, a separate rating is warranted where the evidence 
demonstrates distinct symptomatology representing distinct 
functional impairments.  Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  

In this regard, the Board finds that the evidence of record 
does demonstrate that the residuals of the veteran's left 
humerus fracture include distinct symptomatology representing 
distinct functional impairments.  Essentially, the Board 
finds that the evidence supports an evaluation of 20 percent 
for the limitation of motion of the veteran's left shoulder 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998) as 
separate and distinct from the left elbow/forearm impairment 
due to the veteran's service-connected humerus fracture 
residuals.  This Diagnostic Code provides a rating of 20 
percent for limitation of the arm at the shoulder level.  In 
this regard, the Board observes that limitation of motion of 
the left shoulder, particularly with respect to abduction and 
rotation of the left shoulder has been shown to be 
significantly compromised.  On VA examination in May 1998, 
the examiner also reported that there was obvious limitation 
of use of the left upper extremity, noting that the veteran 
had to contort his body in order for reaching, internal and 
external rotation, abduction, and above shoulder activities 
in order to utilize his shoulder to the best capabilities.  
Further, the Board notes that there was a grade 4/5 
diminished strength for the left upper extremity flexion and 
extension as well as for all motions of the shoulder.  While 
the veteran is apparently able to raise his arm above 
shoulder level on forward elevation, the Board must consider 
whether the totality of the reported findings with respect to 
the left shoulder is characteristic of the criteria set forth 
for a 20 percent disability evaluation.  Based on the 
foregoing, the Board concludes that the evidence is 
supportive of a separate 20 percent disability evaluation for 
the functional impairment of the veteran's left shoulder.  
The Board notes further, that greater impairment of the 
veteran's left shoulder is simply not demonstrated in the 
record.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201.

As a final note, the Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
left humerus fracture has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.


ORDER

An evaluation in excess of 30 percent for residuals of a left 
humerus fracture is denied.

A separate evaluation of 20 percent for a left shoulder 
disorder characterized by limitation of motion of the left 
shoulder due to residuals of left humerus fracture is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




